Order entered August 11, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00182-CR
                                      No. 05-16-00183-CR

                              WALDRICK BROOKS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F14-70150-S, F15-00333-S

                                           ORDER
        Appellant’s August 8, 2016 motion seeking to abate the appeal or to extend the time to

file appellant’s brief is GRANTED to the extent of the following relief.

        We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the trial court’s findings of fact on

appellant’s motion for new trial.

        We EXTEND the time to file appellant’s brief until THIRTY DAYS from the date of

this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE